DETAILED ACTION
This action is in response to the amendment filed on 02/26/2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibu (US 2015/0014332) in view of Nakamura (US 2016/0123538).

    PNG
    media_image1.png
    687
    419
    media_image1.png
    Greyscale

Regarding claim 1: Nishibu discloses a high pressure tank (10, fig 1, ¶0013) comprising: two ferrules (shown in fig 1, and called out above); a resin liner (12, fig 1, ¶0023) that covers parts of the ferrule at a first end part (i.e. dome portion 21, fig 1) and a second end part (i.e. dome portion 22, fig 1) of the resin liner to fixedly install the ferrules, the resin liner comprising an elongated cylindrical portion region (i.e. the portion between end parts 21 and 22) connecting the two ferrules; and a CFRP reinforcing layer (40, fig 1, ¶¶0029)  formed on an outer surface side of the resin liner and attached to the resin liner with an adhesive (i.e. thermosetting epoxy resin impregnated in carbon fibers, ¶¶0028,0029; this is known in the art to be an adhesive as evidence by US 2009/0200318 ¶0020) only on the elongated cylindrical region of the resin liner (see below discussion), wherein an end part of the resin liner covering the ferrules includes end openings (i.e. openings that receive the ferrules, fig 1) provided at a first end part and a second end part of the CFRP reinforcing layer.
With respect to the limitation that the CFRP reinforcing layer is attached to the liner only on the elongated cylindrical region, Nishibu discloses wherein a mold release agent (30, fig 1) is used between a CFRP reinforcing layer (40, fig 1, ¶0028, 0028) and a resin liner (12, fig 1, ¶0023).  The mold release agent may be placed on only a part of the region between the reinforcing layer (40) and the liner (12) to prevent them from being attached over said region (¶0037).
Nishubu teaches that due to the unattached region, stress applied to the liner is able to be dispersed, so the maximum generated stress is able to be reduced compared with a liner in which the main body portion 20 is adhered to the fiber-reinforced plastic layer 40 over the entire region thereof.   Nishubu also teaches, as described with on only part of the region between the main body portion 20 and the fiber-reinforced plastic layer 40…Therefore, it is possible to inhibit the concentration of stress applied to the liner 12, by forming the mold release agent layer 30 on at least the dome portions 21 and 22 of the liner 12 (see ¶0037, figs 3 and 4) (Emphasis added).”  
The cited section of Nishubu discloses an embodiment wherein the the reinforcing layer 40 is unattached “on only part of the region” at the dome portions 21 and 22.  In other words, the reinforcing layer 40 is only attached on the elongated cylindrical region located between the end/dome portions 21 and 22.  Thus Nishubu reads on the claim.
Nishubu, as applied above, does not disclose that the resin liner covers outer parts of the ferrules and wherein a leading end part of the resin liner covering the outer parts of the ferrules protrudes from end openings provided at a first end part and a second end part of the CFRP reinforcing layer.
Nakamura, however, discloses a very similar high pressure tank comprising: a ferrule (3; figs 1 & 2) a resin liner (2, figs 1 & 2) that covers outer parts of the ferrule at an end part of the resin liner to fixedly install the ferrule (see fig 2); and a FRP reinforcing layer (4, figs 1 & 2) formed on an outer surface side of the resin liner and attached to the resin (see fig 1, ¶¶0035, 0049), wherein a leading end part (at 2b, fig 2) of the resin liner covering the outer parts of the ferrule protrudes from an end opening (i.e. opening in layer 4, figs 1 & 2)  provided at an end part of the FRP reinforcing layer. 
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibu and Nakamura, as applied to claim 1 above, in further view of Kusaba (US 2017/0284601).
Regarding claim 2: Nakamura, as applied above, discloses wherein the ferrule includes a cylindrical part (i.e. neck portion near lead line 2b, fig 1) penetrating the end opening of the reinforcing layer and a bottom part (i.e. base portion at lead line 3, fig 1) connected to the cylindrical part on a side of the elongated cylindrical part of the resin liner and including a diameter larger than a diameter of the cylindrical part.
Nakamura does not disclose that the bottom part includes serration parts at its outer periphery.  Kusaba, however, discloses a very similar tank with a ferrule (5, fig 2) with a bottom part (52, fig 2) that includes serration parts (i.e. parts formed by seal . 

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
On page 4, the applicant mischaracterizes the substance of the interview that took place on 02/03/2021.  The examiner never stated that neither Nakamura nor Nishibu teach that a CFRP reinforcing layer formed on an outer surface side of the resin liner and attached to the resin liner with an adhesive only on the elongated cylindrical region of the resin liner.  
The examiner only stated that Nakamura does not explicitly disclose an “adhesive.”  The examiner went on to state that include the word “adhesive” would not likely place the application in condition for allowance.  See the examiner interview summary dated 02/08/2021.
The applicant argues that the present amendments place the application in condition for allowance.  The examiner disagrees with the applicant for the reasons discussed in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733